EXHIBIT 10.1

CONSULTING AGREEMENT

                This Consulting Agreement ("Agreement") is made July 14, 2006
("Effective Date"), by and between Mentor Corporation, a Minnesota corporation
("Mentor"), and David Adornetto ("Consultant").

 

RECITALS

                Mentor is in the business of manufacturing and selling medical
devices and equipment.  Mentor desires to secure the services of Consultant for
the purpose of attempting to complete a negotiated licensing agreement in
accordance with a non-binding letter of intent between Mentor and the potential
licensor.  Consultant agrees to provide such services.

                NOW, THEREFORE, in consideration of the mutual promises and
covenants contained herein, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereby agree
as follows:

 

AGREEMENT

Consultant and Mentor, intending to be legally bound, agree as follows:

1.             SERVICES.

1.1           Services.  Consultant shall attempt to negotiate a licensing
agreement in accordance with a non-binding letter of intent between Mentor and
the potential licensor by:

(a)           Providing reasonable business efforts consistent with the terms of
this Agreement, to attempt to negotiate the licensing agreement;

(b)           Maintaining availability, personally or by telephone, during
regular business hours to discuss matters pertaining to the negotiation of such
a potential agreement;

(c)           Coordinating the efforts of outside legal counsel and inside
personnel at Mentor, including those within the departments of Legal, Finance,
Sales and Marketing, New Technology Development, Corporate Development and
Clinical Affairs, to assist Consultant in his efforts; and

(d)           Providing regular updates on progress of negotiations to a
designated Mentor contact.

1.2           Authorization for Services.  This Agreement shall serve as
authorization from Mentor (1) for Consultant to perform the requested services,
(2) to make other Mentor personnel reasonably available to Consultant to assist
his efforts, and (3) to confirm that Consultant's services constitute key
services to Mentor, continuing Consultant's status as an "Eligible Person" under
Mentor's long-term incentive plans concerning the vesting of both restricted
stock and stock options.

1.3           Reasonable Business Efforts.  Consultant will use reasonable
business efforts to attempt to accomplish the negotiated licensing agreement
under the terms and time commitments established by this Agreement.

 

--------------------------------------------------------------------------------


1.4           Consultant Availability.  Consultant will be available on a
mutually agreed schedule during normal business hours, Monday through Friday,
excluding holidays.  All meetings will be scheduled at times and places mutually
convenient to the parties.  Mentor recognizes that Consultant is an independent
working professional and will require flexibility in work location(s) and
scheduling due to Consultant's desire to seek and maintain other concurrent
employment and/or work.

1.5           Primary Contact.  Josh Levine, President/CEO, will be Consultant's
primary contact.  All records, reports, or invoices submitted to Mentor by
Consultant will be sent to the attention of Mr. Levine at the Mentor address set
forth below.

                2.             COMPENSATION AND REIMBURSEMENT.

2.1           Fees.  Mentor shall pay Consultant the following compensation for
his services:

(a)           Upon completion of the term of this Agreement, regardless of the
status of Consultant's negotiations with the potential licensor and irrespective
of whether an acceptable licensing agreement with that licensor has been or
could have been completed, and, in any event, by January 1, 2007, Consultant
will have earned for his services and be entitled to a lump sum of Six Hundred
Thousand Dollars ($600,000), payable on January 1, 2007.

(b)           In addition to the lump sum compensation in Section 2.1(a),
Consultant will also receive Two Hundred Dollars ($200) per hour for any and all
work performed by Consultant in excess of five (5) hours per week during the
term of this Agreement, including travel time required for out of town work,
excepting that Consultant's maximum daily fee may not exceed One Thousand Five
Hundred Dollars ($1,500) regardless of the number of hours worked during a given
day.

2.2           Expenses.  Mentor will fully reimburse Consultant for all
reasonable out-of-pocket expenses for business travel, including hotels, meals,
transportation costs, and all other reasonable expenses incurred by Consultant
in an effort to accomplish the negotiated licensing agreement.

2.3           Billing.  Consultant may submit invoices for services rendered or
expenses incurred during the preceding month.  The invoice shall set forth the
total hours worked by Consultant during that month that justify compensation per
Section 2.1(b) of this Agreement, and an itemized list of all expenses incurred,
together with receipts or other written documentation for such expenses.  Mentor
shall pay Consultant within fifteen (15) days of receipt of each invoice.

2.4           Stock and Stock Options.  Mentor will take all action necessary to
ensure that all Mentor restricted stock and stock options owned and/or possessed
by Consultant continue to vest without interruption or legal defect through the
period of the term of this Agreement.

2.5          Death or Disability.  In the event of Consultant's death or
disability during the term of this Agreement, all amounts owed to Consultant
under section 2 of this Agreement, "COMPENSATION AND REIMBURSEMENT" shall be
paid to Consultant or his heirs as required by the terms of this Agreement and
regardless of the status of Consultant's negotiations with the potential
licensor and irrespective of whether an acceptable licensing agreement with that
licensor has been or could have been completed notwithstanding Consultant's
death or disability.

3.             TERM.  This Agreement shall be for a term of five (5) months
commencing on July 14, 2006, the Effective Date and may be extended by mutual
agreement of the parties.

 

 

2

--------------------------------------------------------------------------------


4.             REPRESENTATIONS AND WARRANTIES.  Consultant represents and
warrants that he has:

(a)           the capacity and authority to enter into this Agreement, and that
by entering into or performing under this Agreement he will not breach any other
agreement to which he is currently a party;

(b)           the right, free of any right or interest of any third party, to
disclose all information he discloses to Mentor; and

(c)           the skills believed necessary to render the services and that he
will exercise professional judgment in rendering them.

Mentor represents and warrants that it has received authorization from its Board
of Directors to enter into this Agreement and to fully perform its obligations
to Consultant hereunder.

5.             PROTECTION OF CONFIDENTIAL INFORMATION.

5.1           Nondisclosure of Confidential Information.

(a)           "Confidential Information" includes all information, data,
concepts, ideas, methods, processes, techniques, formulae, know-how, trade
secrets, and improvements relating to the research, development, manufacturing,
or marketing activities of Mentor that are confidential and proprietary to
Mentor, or any subsidiary of Mentor Corporation, together with all  documents
that may be prepared by Consultant that contain or otherwise reflect any
Confidential Information.  During the term of this Agreement, Mentor may
disclose Confidential Information to Consultant so that Consultant can render
services.  Consultant agrees that Confidential Information is confidential and
proprietary to Mentor and shall remain the property of Mentor.

(b)           Consultant will:

(i)            hold all Confidential Information in confidence and with the same
degree of care to prevent disclosure to others that it takes to preserve and
safeguard his own proprietary and confidential information, but not less than a
reasonable degree of care, and not disclose or otherwise disseminate
Confidential Information to others, except as may be required by law or to
perform his services under this Agreement;

(ii)           not use Confidential Information for any purpose other than in
rendering services under this Agreement;

(iii)          limit the dissemination of and access to Confidential Information
to those personnel who have a need for access to such Confidential Information
for the rendering of services under this Agreement;

(iv)          not copy or reproduce any records containing Confidential
Information or divulge such records to others, except to perform services under
this Agreement;

(v)           not disclose to others that Confidential Information is known to
or used by Mentor or those associated with Mentor, except to perform services
under this Agreement; and

(vi)          return to Mentor, within thirty (30) calendar days of its request
or upon termination of this Agreement, all Confidential Information and any
other records containing Confidential Information.

 

3

--------------------------------------------------------------------------------


(c)           Excepted from these obligations of confidentiality and
nondisclosure is information that:

(i)            was or becomes public knowledge through no fault of Consultant;

(ii)           was known to Consultant prior to the date of disclosure, as
evidenced by his written records or other proof; or

(iii)          is disclosed to Consultant by an independent third party who had
the lawful right to disclose it.

(d)           Consultant's obligations of confidentiality and nondisclosure
shall survive termination of this Agreement.

5.2           Third Party Request For Information.  Consultant will promptly
notify Mentor of any request to disclose Confidential Information, so that
Mentor can seek appropriate protection for its Confidential Information. 
Consultant shall inform the requesting party of the confidential and proprietary
nature of the requested materials, and Mentor shall have the right to
participate in Consultant's response to any such request.  Consultant shall
cooperate with Mentor's efforts to narrow the scope of any request for
Confidential Information, to obtain a protective order limiting use or
disclosure of any Confidential Information sought, or in any other lawful way to
obtain continued protection for Mentor's Confidential Information.  If
disclosure is required by law, disclosure shall be limited to the specific
Confidential Information that is legally required to be disclosed and to the
persons or entities to whom disclosure is required.

5.3           Documents and Tangible Property.  All notes, records, and other
documents, and all copies thereof, relating to Mentor's business activities and
all objects related thereto, including but not limited to documents and
information generated by Consultant as a result of performing services
hereunder, are and shall remain the property of Mentor.  Consultant will take
any action necessary to perfect Mentor's ownership interest in such documents
and information.  Upon termination of this Agreement, Consultant shall return to
Mentor all documents, objects, and information provided to Consultant by Mentor
or generated by Consultant as a result of performing his services hereunder.

5.4           Remedies.  The parties agree that money damages would not be a
sufficient remedy for any breach of Section 5 of this Agreement.  In addition to
all other remedies, the non-breaching party will be entitled to specific
performance and injunctive or other equitable relief as a remedy for any such
breach.

6.             INDEPENDENT PARTIES.  This Agreement does not create an
employer/employee relationship between Consultant and Mentor.  The Consultant is
an independent contractor with respect to all activities pursuant to this
Agreement.  Neither party is in any manner the employee or legal representative
of the other for any purpose and, other than to attempt to fulfill the terms of
this Agreement, shall not have the power to assume or create an obligation or
responsibility of any kind in the name of any other party unless specifically
provided for in this Agreement.  Consultant understands and agrees that Mentor
will not cover Consultant with workers' compensation, unemployment insurance,
state disability insurance or other benefits that may be available to employees
of Mentor.  It is agreed that no taxes will be withheld from Consultant's
compensation and all taxes required to be withheld and/or paid with respect to
all services provided by Consultant hereunder will be timely paid by Consultant
directly to the appropriate governmental agency and that Consultant agrees to
indemnify and hold Mentor harmless from any liability for any failure to
withhold or pay such taxes.

 

 

4

--------------------------------------------------------------------------------


7.             NON-COMPETITION.  Consultant shall refrain from any business
competition with Mentor during the term of this Agreement.  In particular,
Consultant shall not participate or have interests, either directly or
indirectly, in any competitive product or venture or otherwise directly or
indirectly promote such competitive product or venture by word or by deed.  The
prohibition of competition refers to the field of manufacturing, marketing and
distributing medical, biological and related products and equipment similar to
such work by Mentor.  However, Consultant is expressly authorized to seek and/or
engage in any non-competitive employment or work with others during and after
the term of this Agreement.  This Section 7 shall survive the termination of
this Agreement and remain in full force and effect for six (6) months after
termination of this Agreement.

8.             GENERAL PROVISIONS.

8.1           Amendment.  All amendments or modifications of this Agreement
shall be in writing and shall be signed by each of the parties hereto.

8.2           Waiver.  Any waiver of any right, power, or privilege hereunder
must be in writing and signed by the party being charged with the waiver.  No
delay on the part of any party hereto in exercising any right, power, or
privilege hereunder shall operate as a waiver of any other right, power, or
privilege hereunder, nor shall any single or partial exercise of any right,
power, or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, power, or privilege.

8.3           Notices.  All notices or other communications required or
permitted to be given pursuant to this Agreement shall be in writing and shall
be delivered personally or sent by overnight courier, by facsimile with
confirmation by first-class mail, or by registered or certified mail, return
receipt requested.  Notices delivered personally or sent by overnight courier or
by facsimile with confirmation by first-class mail shall be deemed to have been
received and to be effective on the date received, while notices sent by
registered or certified mail, return receipt requested, shall be deemed to have
been received and to be effective three (3) business days after deposit into the
mails.  Notices shall be given to the parties at the following respective
addresses, or to such other addresses as any party shall designate in writing:

If to Mentor:

Mentor Corporation
Attention: Josh Levine
201 Mentor Drive
Santa Barbara, California  93111
Telephone:   (805) 879-6000
Facsimile:     (805) 879-6804 (HR Dept)

 

 

If to Consultant:

David Adornetto
Attention: David Adornetto
201 Mentor Drive
Santa Barbara, California  93111
Telephone:  (805) 879-6000
Facsimile:    (805) 967-3013

8.4           Successors and Assigns.  This Agreement and each of its provisions
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective heirs, executors, administrators, successors, and assigns. 
Notwithstanding the foregoing, this Agreement is personal to Consultant and
shall be assignable by Consultant only with the written consent of Mentor, which
consent may be withheld in Mentor's sole and absolute discretion.

 

 

5

--------------------------------------------------------------------------------


8.5           Law Governing.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of California, without
regard for its or any other state's conflict of laws rules.  The parties hereby
submit to the exclusive jurisdiction of the courts of the State of California,
in and for the County of Santa Barbara, for the purpose of construing and
enforcing this Agreement.

8.6           Attorneys' Fees.  Should a lawsuit be commenced to interpret or
enforce the terms of this Agreement, the prevailing party shall be entitled to
recover costs and reasonable attorneys' fees.

8.7           Counterparts.  This Agreement may be executed in counterparts, all
of which together shall constitute a single instrument.

8.8           Headings.  The headings in the paragraphs of this Agreement are
for convenience only and shall not constitute a part hereof.

8.9           Pronouns and Number.  Whenever the context so requires, the
masculine shall include the feminine and the neuter, the singular shall include
the plural, and conversely.

8.10         Severability of Provisions.  In the event any one or more of the
provisions of this Agreement shall for any reason be held to be invalid,
illegal, or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provision hereof, and this Agreement
shall be construed as if such invalid, illegal, or unenforceable provision had
never been contained herein.

8.11         Integration.  This Agreement constitutes the entire understanding
and agreement between the parties with respect to the matters contemplated
herein and supersedes all previous communications, representations, or
understandings, either oral or written, between the parties relating to the
subject matter hereof, all of which are merged herein.

8.12         Agreement Controls.  This Agreement shall control whenever the
provisions of any potential subordinated document conflict with this Agreement.

8.13         Plain Meaning.  The terms and all parts of this Agreement shall be
interpreted according to their plain meaning and neither for nor against any
party hereto.

8.14         Force Majeure.  Any party shall be temporarily excused from
performing under this Agreement in the event any force majeure or other
occurrence beyond the reasonable control of such party makes such performance
impossible, contrary to law, or commercially unreasonable.  If reasonably
practical, the delayed party shall resume performance of its obligations with
due diligence after the delaying event has subsided. The parties shall use their
best efforts to overcome the cause and effect of any such suspension.

                IN WITNESS WHEREOF, the parties hereto have executed this
Agreement as of the Effective Date.

MENTOR CORPORATION

DAVID ADORNETTO

   

By:

/s/Joshua Levine                                 
Joshua Levine
President and Chief Executive Officer

/s/David Adornetto                                            

Date:    June 30, 2006            

Date:    June 30, 2006             

 

6

--------------------------------------------------------------------------------